Name: 96/301/EC: Commission Decision of 3 May 1996 authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  natural and applied sciences;  agricultural policy;  plant product;  tariff policy;  agricultural activity
 Date Published: 1996-05-09

 Avis juridique important|31996D030196/301/EC: Commission Decision of 3 May 1996 authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt Official Journal L 115 , 09/05/1996 P. 0047 - 0050COMMISSION DECISION of 3 May 1996 authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (96/301/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 96/14/EC (2), and in particular Article 15 (3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;Whereas France, on the basis of continued interceptions of Pseudomonas solanacearum in potatoes originating in Egypt adopted on 19 March 1996 measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum from Egypt into France;Whereas Finland adopted on 4 April 1996 similar measures against the introduction of that organism into Finland;Whereas Spain and Denmark subsequently adopted such measures on 16 and 22 April 1996 respectively against the introduction into their respective territories;Whereas, based on the experiences gained during the current import season, and information gathered from the Egyptian authorities during a recent mission in Egypt, it becomes apparent that the current provisions concerning the 'area freedom` requirement are not sufficient to protect the Community adequately and that additional measures are necessary, whereby under the provisions of the safeguard measures it is appropriate to take into consideration the Egyptian potato production system and the current stage of the production season;Whereas therefore the concepts of 'basin` for the Desert production area and of 'village` for the Delta production area should be used as reference for the areas in which Pseudomonas solanacearum is not known to occur;Whereas, moreover, there should also be an indication of the basin/village coding system for the identification of areas, qualified for the production of potatoes for export to the Community, on both the labels and the required phytosanitary certificates;Whereas, if it becomes apparent that the additional measures referred to in Article 1 of this Decision, are not sufficient to prevent the entry of Pseudomonas solanacearum or have not been complied with, more stringent or alternative measures should be envisaged;Whereas the aforesaid imminent danger has justified the adoption of additional emergency measures by Member States;Whereas, however, these additional emergency measures should be brought into line with Community safeguard measures;Whereas the effects of the additional measures will be assessed continually, and subsequent measures applicable to the introduction of potatoes originating in Egypt, including requirements for more intensive testing in Egypt, in the forthcoming season will be examined in the light of the results of that assessment, by 30 November 1996 at the latest;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Tubers of Solanum tuberosum L., other than those intended for planting, which originate in Egypt, may be introduced into the territory of the Community, but only if, in addition to the special requirement laid down in Annex IV, Part A, Section I, point 25.8 of Directive 77/93/EEC, the measures as laid down in the Annex of this Decision are complied with. The additional measures specified in 2 (a) and (b) of the Annex shall apply only to consignments leaving Egypt after the Commission has informed Egypt of these measures.Article 2 The importing Member States shall provide the Commission and the other Member States, before 30 November 1996, with information on the amounts imported pursuant to this Decision and with a detailed technical report on the official examination referred to in point 3 of the Annex; copies of each plant health certificate shall be transmitted to the Commission.Article 3 The Member States shall adjust the measures which they have adopted with a view to protecting themselves against the introduction and spread of Pseudomonas solanacearum (Smith) Smith in such a manner that the measures comply with Article 1.Article 4 This Decision shall be reviewed by 30 November 1996 at the latest.Article 5 This Decision is addressed to the Member States.Done at Brussels, 3 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.ANNEX For the purpose of the provisions of Article 1, the following additional measures shall be complied with:1. (i) 'area` shall be defined, for the delta region, by 'village` (administrative units already established which cover a group of 'basins`), and for the desert regions, by 'basin` (irrigation unit);(ii) 'not known to occur` shall refer to a village or basin, as specified under (i), in which no outbreak of Pseudomonas solanacearum (Smith) Smith has occurred;(iii) 'list of qualified areas` shall mean the list officially established by the competent Egyptian authorities indicating the areas as specified in (i) in which Pseudomonas solanacearum (Smith) Smith is not known to occur, within the meaning of (ii), by their individual or collective names and by their individual official code number, which has been made available to the Commission prior to the first introduction of early potatoes following the coming into force of this Decision;2. (a) the potatoes destined for introduction into the Community shall have been, in Egypt:- officially inspected, on cut tubers of samples of at least 200 tubers each, taken from each lot or, if the lot exceeds 25 tonnes, from every 25 tonnes or part thereof in such a lot, immediately prior to shipment, for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from such symptoms in these inspections,- officially tested, in accordance with an appropriate method specified by the Commission, for latent infection on samples taken from each consignment, and found free from Pseudomonas solanacearum (Smith) Smith in such testing; one sample per area as specified in 1 (i) and represented in the consignment must be taken, but in any case at least five samples must be taken,- harvested, handled and bagged separately, including reasonably separate use of machinery, basin by basin, wherever possible, and in any case area by area as specified in 1 (i),- prepared in lots, each of which shall be made up exclusively by potatoes which were harvested in one single area as specified in 1 (i),- clearly labelled, on each bag, with an indelible indication of the relevant official code number as given in the 'list of qualified areas`, and of the relevant lot number,- accompanied by the official phytosanitary certificate required under Article 12 (1) (b) of Directive 77/93/EEC indicating the lot number(s) under the section 'Distinguishing marks`, and the official code number(s), as referred to in the previous indent, under the section 'Additional declaration`; the lot number of the lot from which a sample has been taken for the purpose specified in the second indent above, as well as the official statement that the testing has been carried out, shall also be indicated in that section;(b) the points of entry authorized for the introduction of relevant potatoes and the name and address of the responsible official body in charge of each point shall have been notified by the Member States to the Commission, which will inform the other Member States and Egypt thereof;(c) the responsible official body in charge of the point of entry should have received advanced notification of the likely time of arrival of consignments of potatoes as well as of the amount thereof. In absence of any advance notification, the provisions of Article 5 (4) of Council Directive 83/643/EEC (1), as last amended by Directive 91/342/EEC (2), shall apply;3. at the point of entry, the potatoes shall be subjected to the inspections required pursuant to Article 12 of Directive 77/93/EEC, and such inspections, comprising at least inspections of the type as specified in 2 (a), first indent, shall be done on each lot in a consignment.Those inspections shall be completed by testing, in accordance with an appropriate method, for latent infection on samples taken from each consignment; one sample per area as specified in 1 (i) and represented in the consignment must be taken, but in any case at least five samples must be taken.The lots concerned shall remain separate under official control and may not be marketed or used until it has been established that the presence of Pseudomonas solanacearum (Smith) Smith was not suspected or detected in those examinations;4. the Commission shall ensure that it receives information of the details and the results of the testing referred to in 2 (a) second indent. The 'list of qualified areas` shall be adjusted by the Commission according to these results and to the findings made under 3;5. Member States shall lay down appropriate labelling requirements with the aim of preventing the potatoes from being planted.(1) OJ No L 359, 22. 12. 1983, p. 8.(2) OJ No L 187, 13. 7. 1991, p. 47.